Citation Nr: 1626229	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The RO has phrased the issue currently on appeal as entitlement to service connection for PTSD.  The Veteran's July 2014 VA examination show a diagnosis of other specified trauma- and stressor-related disorder, adjustment-like disorders with prolonged duration.  Accordingly, the Board has recharacterized the Veteran's claim as service connection for a psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, consistent with Clemons and the current record, the Board has recharacterized the claim as reflected on the title page.

The psychiatric disorder claims is addressed in the decision below.  The issues of entitlement to service connection for a neck disorder and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's psychiatric disorders-adjustment disorder with substance abuse disorders-are attributable to his active service.



CONCLUSION OF LAW

The criteria for service connection for adjustment disorder with substance abuse disorders are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Standard

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  A diagnosis of a psychiatric disorder must be established in accordance with 38 C.F.R. § 4.125(a), which, for VA purposes, sets forth that all mental disorder diagnoses must conform to the now 5th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
II. Analysis

The Veteran received a VA examination in connection with the claim in July 2014.  The Board finds the VA examiner's opinion persuasive as to the fact that the Veteran does not meet the criteria for a diagnosis of PTSD as a different diagnosis was provided.  Moreover, the remainder of the evidence does not show the requisite diagnosis of PTSD.  Nonetheless, considering the Board's broad characterization of the Veteran's claim, this does not end the inquiry.  The July 2014 VA examiner instead provided a diagnosis of other specified trauma- and stressor-related disorder, adjustment-like disorders with prolonged duration.  Thus, the Veteran has a present disability in the form of this diagnosis, which the Board will characterize as an adjustment disorder.  

The VA examiner further determined that the diagnosed psychiatric condition was "caused by or the result of his exposure to combat stressors experienced while serving in Vietnam."  The Veteran has provided credible statements regarding troubling events that occurred during his service in Vietnam and a May 1970 service treatment record reflects that he experienced difficulty sleeping while in Vietnam.  The Board finds that this evidence satisfies both the in-service incurrence element and the final "nexus" element of service connection, particularly when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that service connection for the Veteran's adjustment disorder is warranted.  

Furthermore, the VA examiner provided diagnoses of alcohol and cannabis use disorders as secondary to symptoms from the primary diagnosis.  Although primary alcohol abuse is not a condition subject to service connection, the Board finds that the Veteran's secondary substance abuse disorders are secondary to his now service-connected adjustment disorder under 38 C.F.R. § 3.310 (2015).



ORDER

Service connection for adjustment disorder with substance abuse disorders is granted.


REMAND

The Veteran testified at a Board hearing in May 2016.  At his hearing, he recounted an incident where a heavy gun slipped off the back of a truck and pinned his legs in a curled position.  He also recalled an incident in service where he was hit in the head at night with an ammunition canister and was unconscious for a time.  A November 1969 service treatment record reflects that the Veteran had an injury to the lower thigh and complained of pain in his knees after prolonged standing.  Similarly, an earlier January 1969 service treatment records indicates the Veteran was struck in the head with a 40-pound ammunition shell.  To date, the Veteran has not received a VA examination for either his claimed neck disorder or bilateral knee disorder.  As the record reveals an indication that these claimed conditions may be related to the Veteran's service, a remand is appropriate to provide the Veteran with VA examinations.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the Board's remand for this issue, updated VA treatment records should also be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any VA treatment records dated since February 2015.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with his claims of service connection for a neck disorder and a bilateral knee disorder.  The entire claims file must be reviewed by the examiner.

The examiner should identify any neck or knee disorders found.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck disorder or bilateral knee disorder had their onset during, or are otherwise related to, service.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues remaining on appeal.  If the benefit sought on appeal remains denied, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


